Title: To James Madison from John Montgomery, 29 April 1808
From: Montgomery, John
To: Madison, James



Sir,
29th. April 1808 Belle Air.

You were so polite as to say you would inclose any letters from Me to Mr. Pinkney with the public dispatches.  I embrace your kind offer, And herewith forward an Answer to him to a letter of the 14th Sept. Ulto: which thro delinquency in some of the Post offices I did not receive till yesterday.  I take the liberty of communicating to you the following extract from this letter
"The Approaching election of Presdt. & V. Presdt. will I hope be a quiet one.  I suspect I do not know exactly who are spoken of as Candidates for the first, & it would at any rate be improper as well as unneccessary for Me to interfere.  The subject however is in the highest degree interesting, And you Will oblige Me Very Much by giving Me As occasion offers the information you promise Me.  In the Mean time I may say to you that I have long felt a sincere respect and attachment for Mr. Madison, & that I have Not heard how that he has forfeited or impaired his Numerous titles to confidence."  With sentiments of high consideration & respect your obt. Servt.

J Montgomery

